Citation Nr: 0405345	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.  

(The issue of whether the veteran is eligible for vocational 
rehabilitation and counseling services is the subject of 
another Board decision)  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which increased the disability rating 
for schizophrenia from 10 percent to 30 percent, effective 
from December 1999, the date of receipt of the claim for an 
increase.  The veteran filed a timely appeal, contending that 
the increased rating was inadequate to compensate him for the 
disorder.  During the course of the appeal, the veteran 
testified at a personal hearing held at the RO before the 
undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In the case at hand, VA received the veteran's claim for an 
increased rating in December 1999.  The RO, in a May 2000 
rating decision, granted an increased rating, effective from 
the date of receipt of the claim.  The veteran filed a timely 
appeal, contending that the rating was inadequate to 
compensate him for the disorder.  A January 2002 statement of 
the case (SOC) properly provided the veteran with the law and 
regulations pertaining to the VCAA.  However, despite the 
RO's actions, they were not in compliance with the VCAA.  
Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  In Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), the United States Court of Appeals for Veterans 
Claims concluded that "Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary." 

A review of the claims folder reveals that the veteran was 
sent correspondence pertaining to his claim; however, he was 
not sent a letter pertaining to the notification and duty to 
assist provisions of the VCAA.  That is, VA has failed to 
discuss adequately the amended duty to notify with respect to 
the veteran's claim for service-connected increased rating 
benefits.  Specifically, VA failed to inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran was to provide.  See Quartuccio, 16 Vet. App. at 187.  
A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  If VA failed to discuss the notice requirement, 
VA did not consider all applicable provisions of law and 
provide an adequate statement of reasons or bases for its 
decision.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In the veteran's case, he has not received 
appropriate notifications needed to met the standards 
required under the above-cited cases.  This violation of due 
process must be addressed before the Board can undertake any 
action in this claim.  The Board is cognizant that the May 
2000 rating action predated by several months the effective 
date of VCAA (November 9, 2000), and that much of the 
development would have taken place prior to its 
implementation.  However, once VCAA became law, the RO had a 
responsibility to notify the veteran of the VCAA 
requirements.

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

The Board further notes that the veteran's most recent VA 
examination specifically conducted to determine the current 
nature of his service-connected psychiatric disorder took 
place in March 2001, which is almost three years ago.  When 
the veteran claims that his condition is worse than last 
rated, and the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing him with a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, 
during the veteran's personal hearing, he, too, requested 
that he be afforded another VA psychiatric examination.  In 
light of this, an additional, more contemporaneous 
examination will be undertaken prior to a final adjudication 
of the veteran's current claim.  

During the veteran's personal hearing, he testified that his 
last hospitalization for schizophrenia was in February-March 
2001, and that he has been receiving treatment from VA since 
that time.  Although his February-March 2001 hospitalization 
records, as well as his VA outpatient treatment records 
through June 2001, are in his claims file, any records of VA 
treatment he received subsequent to June 2001 are not in the 
claims file.  Hence, copies of those records must be obtained 
and placed in the claims file.  It is important to note that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his psychiatric 
disability.  After securing the necessary 
releases, the RO should obtain copies of 
those records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and representative are 
to be notified of unsuccessful efforts in 
this regard.  

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by 
a psychiatrist to determine the nature 
and severity of the veteran's service-
connected schizophrenia.  Prior to the 
examination, the veteran's claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner must provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and explanation 
of what the score represents.  The 
examiner is to offer an opinion as to the 
extent of social and industrial 
impairment attributable to the veteran's 
schizophrenia.  The examination report 
must include all examination results, 
along with the rationale underlying all 
opinions expressed and conclusions 
reached, citing, if necessary, to 
specific evidence in the record.  The 
examiner's typewritten report should be 
associated with the other evidence on 
file in the veteran's claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the claim currently on 
appeal.  The RO is advised that they are 
to make determinations on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



